DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 6-9, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLECK et al (US 2019/0369753) in view of DIVERDI et at (US 2013/0120426), FALKENBURG et al (US 2012/0331546) and KING-SMITH et al (US 2010/0085325).
Regarding claim 1, FLECK discloses a digital pen for use in drawing via a display panel (abstract), comprising: a body 100 of the pen having a first end and a second end, the body including circuitry to a processor associated with the display panel 106 (Figure 1; paragraph 3); and a tip 104 having a connector for coupling to the first end of the body of the pen and a contact interface opposite the connector, the tip including capture circuitry that processes sensor data from the contact interface and produces the input data that is interfaced to the processing circuitry of the body, the contact interface is defined by a plurality of flexible fibers, each of the plurality of flexible fibers having a fiber end that is configured to contact a surface of the display panel for producing the sensor data, the sensor data identifying an amount of flex contact of each of the plurality of flexible fibers, the amount of flex contact is correlated to an intensity of an original line draw for each of the fiber ends of the plurality of flexible fibers, wherein input control includes instructions usable by the processor to produce a simulated brush stroke on the display panel (Figure 1, 6; paragraph 3, 60-64), and wherein a microcontroller that identifies the amount of flex contact form the sensor data, and the intensity of original line draw for each of the fiber ends is used to set values for producing a plurality of interpolated original line draws with respective weights when the processor associated with the display panel produces the simulated brush stroke (paragraph 3, 60-64, 66).  However, FLECK does not expressly disclose wherein each interpolated draw is added to a location identified by a randomizing function when generating the simulated brush stroke, the location identified by randomizing function being a location between original line draws or outside an outermost original line draw.  In a similar field of endeavor, DIVERDI discloses wherein each interpolated draw is added to a location identified by a randomizing function when generating the simulated brush stroke, the location identified by randomizing function being a location between original line draws or outside an outermost original line draw (Figure 12-14; paragraph 10, 11; paragraph 71-75; modified image based on each bristle of a brush during brush stroke according to a defined function).  Therefore it would have been obvious to a person of ordinary skill in the art to modify FLECK to include the teachings of DIVERDI, DIVERDI states that such a modification would allow a bristle brush to retain organic appearance while maintaining editability .  Furthermore, as both inventions are analogous, such a modification would provide additional output algorithms to the invention of FLECK.  However, the combination of FLECK and DIVERDI does not expressly disclose a body of the pen having a first end and a second end, the body including processing circuitry for processing input data and communicating input control to a processor associated with the display pan.  In a similar field of endeavor, FALKENBURG discloses a digital pen for use in drawing via a display panel (abstract), comprising: a body 304 of the pen having a first end and a second end, the body including processing circuitry MCU for processing input data and communicating input 232 control to a processor associated with the display panel (Figure 2, 3, 11; paragraph 31-36); and a tip 302 having a connector for coupling to the first end of the body of the pen and a contact interface opposite the connector, the tip including capture circuitry that processes sensor data from the contact interface and produces the input data that is interfaced to the processing circuitry of the body, the contact interface is defined by a plurality of flexible fibers, each of the plurality of flexible fibers having a fiber end that is configured to contact a surface of the display panel for producing the sensor data, the sensor data identifying an intensity of original line draw for each of the fiber ends of the plurality of flexible fibers, wherein input control includes instructions usable by the processor to produce a simulated brush stroke on the display panel (Figure 2, 3, 11; paragraph 59-61).  Therefore it would have been obvious to a person of ordinary skill in the art to modify FLECK to include the teachings of FALKENBURG, since the use of processors and communication means would be required to provide output to a display based on sensors within a wireless input device.  Furthermore, as both inventions are analogous, such a modification would allow arrangement of stylus apparatus based on those taught by FALKENBURG.  However, the combination of FLECK, DIVERDI, and FALKENBURG does not expressly disclose wherein the tip includes a microcontroller.  In a similar field of endeavor, KING-SMITH discloses wherein a tip includes a microcontroller (177 – Figure 3B, 4).  Therefore it would have been obvious to a person of ordinary skill in the art to modify FLECK, DIVERDI, and FALKENBURG to include the teachings of KING-SMITH, since the use of additional processors would increase output speed by allowing computation to spread to various entities.  
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of FLECK, DIVERDI, FALKENBURG, and KING-SMITH further discloses wherein each of the plurality of flexible fibers is defined by a fiber optic strand and an end opposite the fiber end of each fiber optic strand connects to an optical sensor array (FLECK – Figure 6; paragraph 3, 15-20, 60-62; FALKENBURG – Figure 11; paragraph 59-61).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of FLECK, DIVERDI, FALKENBURG, and KING-SMITH further discloses wherein the optical sensor array is configured to individually emit light to each fiber optic strand and receive reflected light from each of the respective fiber ends, the received reflected light represents the sensor data from the contact interface (FLECK – Figure 6; paragraph 60-62).
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of FLECK, DIVERDI, FALKENBURG, and KING-SMITH further discloses wherein the simulated brush stroke produces a graphical brush stroke on an interface rendered on the display panel (FLECK – Figure 6; paragraph 3, 15-20, 60-62; FALKENBURG – Figure 2, 3, 11; paragraph 31-36).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of FLECK, DIVERDI, FALKENBURG, and KING-SMITH further discloses wherein the simulated brush stroke produces a graphical brush stroke on an interface rendered on the display panel, and the capture circuitry and the processing circuitry of the digital pen are configured to produce the input control for a period of time when at least one of the fiber ends produces sensor data indicative of a continuing of the simulated brush stoke along a drawing trajectory across a portion of the display panel (FLECK – Figure 1; paragraph 3, 15-20, 60-62; FALKENBURG – Figure 15, 16; paragraph 31-36).
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of FLECK, DIVERDI, FALKENBURG, and KING-SMITH further discloses wherein the simulated brush stroke is in part generated by digitally producing a plurality of interpolated original line draws with respective line weights based on the intensity of the original line draw determined for each of the plurality of flexible fibers, and the intensity of the original line draw changes, responsive to an amount of the contact of the plurality of flexible fibers with the surface of the display panel, wherein the changes in the intensity of the original line draw affect an intensity of the simulated brush stroke while moving the plurality of flexible fibers along the drawing trajectory (FLECK – Figure 1; paragraph 3, 15-20, 60-62; FALKENBURG – Figure 15, 16; paragraph 31-36).
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of FLECK, DIVERDI, FALKENBURG, and KING-SMITH further discloses wherein each of the plurality of flexible fibers includes a shielding cover that extends toward the fiber ends, the fiber ends being free of the shielding cover to enable the fiber ends to contact the surface of the display panel (FLECK – paragraph 54-56).
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of FLECK, DIVERDI, FALKENBURG, and KING-SMITH further discloses wherein the processing circuitry includes a communication chip, a microcontroller, a pen body interface, and a power source (FALKENBURG - Figure 2, 3, 11; paragraph 31-36).
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of FLECK, DIVERDI, FALKENBURG, and KING-SMITH further discloses wherein the plurality of flexible fibers includes at least three flexible fibers and at least three corresponding fiber ends (FLECK – Figure 7, 14, 15; FALKENBURG - Figure 2, 3, 11; paragraph 31-36).
Claim 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLECK et al (US 2019/0369753) in view of FALKENBURG et al (US 2012/0331546), DIVERDI et al (US 2013/0120426), and KING-SMITH et al (US 2010/0085325) and further in view of TIMOTHY et al (US 2017/0192537).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of FLECK, DIVERDI, FALKENBURG, and KING-SMITH does not expressly disclose wherein the tip further includes a microcontroller that receives the sensor data and produces the input data that is communicated to the connector via a pen tip interface.  In a similar field of endeavor, TIMOTHY discloses wherein the tip further includes a microcontroller that receives the sensor data and produces the input data that is communicated to the connector via a pen tip interface (paragraph 22).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of FLECK, DIVERDI, FALKENBURG, and KING-SMITH to include the teachings of TIMOTHY, since such a modification would allow processing of specific sensed data and increase processing power of an input device.
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of FLECK, DIVERDI, FALKENBURG, and KING-SMITH further discloses wherein the capture circuitry includes an optical sensor array, and a pen tip interface (FALKENBURG - Figure 2, 3, 11; paragraph 31-36).  However, the combination of FLECK, DIVERDI, FALKENBURG, and KING-SMITH does not disclose wherein the pen tip includes a microcontroller with a cache.  In a similar field of endeavor, TIMOTHY discloses wherein the pen tip includes a microcontroller with a cache (paragraph 22).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of FLECK, DIVERDI, FALKENBURG, and KING-SMITH to include the teachings of TIMOTHY, since such a modification would allow processing of specific sensed data and increase processing power of an input device.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLECK et al (US 2019/0369753) in view of DIVERDI et al (US 2013/0120426), FALKENBURG et al (US 2012/0331546), and KING-SMITH et al (US 2010/0085325) and further in view of SPANGLER (US 2014/0104869).
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of FLECK, DIVERDI, FALKENBURG, and KING-SMITH does not expressly disclose further comprising: a magnetic cover that surrounds the shielding cover, the magnetic cover is configured to assist in keeping the plurality of flexible fibers substantially together.  In a similar field of endeavor, SPANGLER discloses further comprising: a magnetic cover that surrounds the flexible fibers, the magnetic cover is configured to assist in keeping the plurality of flexible fibers substantially together (paragraph 3, 47).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of FLECK, DIVERDI, FALKENBURG, and KING-SMITH to include the teachings of SPANGLER, since SPANGLER states that such a modification would allow adjustment of fiber optic strands.
Claim 14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLECK et al (US 2019/0369753) in view of DIVERDI et al (US 2013/0120426).
Regarding claim 14, FLECK discloses a method for generating input control from a digital pen used for drawing on a display panel, the digital pen having a pen body and a tip (abstract), comprising: capturing sensor data from one or more of a plurality of flexible fibers that extend out of the tip (Figure 6; paragraph 60-62); detecting an intensity of an original line draw associated with one or more of the plurality of flexible fibers, the intensity of the original line draw being correlated to an amount of contact each of the one or more of the plurality of flexible fibers receives when placed upon a surface of the display panel (Figure 6; paragraph 60-62); sending input control to a processor, the input control includes data usable by the processor to generate a simulated brush stroke, the simulated brush stroke is configured to be rendered on the display panel responsive to the amount of contact each of the one or more of the plurality of flexible fibers receives when placed upon the surface of the display panel (Figure 6; paragraph 60-62), and the generating of the simulated brush stroke by the processor includes processing an interpolation process, the interpolation process is configured to digitally produce a plurality of interpolated original line draws with respective line weights based on the intensity of the original line draw associated with each of the one of more of the plurality of flexible fibers (Figure 6; paragraph 3, 60-62, 66; comparison of unmodified brush filament to bent filament are used to create paint brush digital effect).  However, FLECK does not expressly disclose wherein each interpolated draw is added to a location identified by a randomizing function when generating the simulated brush stroke, the location identified by randomizing function being a location between original line draws or outside an outermost original line draw.  In a similar field of endeavor, DIVERDI discloses wherein each interpolated draw is added to a location identified by a randomizing function when generating the simulated brush stroke, the location identified by randomizing function being a location between original line draws or outside an outermost original line draw (Figure 12-14; paragraph 10, 11; paragraph 71-75; modified image based on each bristle of a brush during brush stroke according to a defined function).  Therefore, it would have been obvious to a person of ordinary skill in the art to modify FLECK to include the teachings of DIVERDI, DIVERDI states that such a modification would allow a bristle brush to retain organic appearance while maintaining editability.  Furthermore, as both inventions are analogous, such a modification would provide additional output algorithms to the invention of FLECK.	
Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  FLECK further discloses wherein each of the plurality of flexible fibers is defined by a fiber optic strand, and capturing sensor data from the plurality of flexible fibers that extend out of the tip includes: individually emitting light to each fiber optic strand (Figure 6; paragraph 60-62, 66); and receiving reflected light from ends of one or more of the fiber optic strands, the ends of the one or more of the fiber optic strands contacting a surface of the display panel (Figure 6; paragraph 60-62, 66).
Regarding claim 17, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  FLECK further discloses wherein capturing sensor data from the plurality of flexible fibers that extend out of the tip includes capturing sensor data from at least three flexible fibers (paragraph 60-62, 66).
Regarding claim 18, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  FLECK further discloses wherein the plurality of flexible fibers that extend out of the tip is arranged in a pattern that simulates a round brush (Figure 15A).
Regarding claim 19, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  FLECK further discloses wherein the plurality of flexible fibers that extend out of the tip is arranged in a pattern that simulates a flat brush (Figure 14A). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLECK et al (US 2019/0369753) in view of DIVERDI et al (US 2013/0120426) and further in view of GENTOSO (US 3,186,765).
Regarding claim 20, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  Although FLECK discloses wherein the plurality of flexible fibers that extend out of the tip is arranged in a pattern that simulates various brush patterns (Figure 14-15A), the combination of FLECK and DIVERDI does not expressly disclose wherein the pattern is a fan brush.  GENTOSO discloses wherein a plurality of flexible fibers that extend out of the tip is arranged in a pattern that simulates a fan brush (Figure 7, 8).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of FLECK and DIVERDI to include the teachings of GENTOSO as brushes in a fan brush shape would provide input similar to familiar brush shapes.  Furthermore, it has been held that changes in shape would require only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  As shown in paragraph [0013] of the Applicant’s disclosure, functional differences by using a fan brush shape is not provided and any shape would provide predictable results.  Shape of bristles does not change or limit the method as claimed.  As both inventions are analogous, known brush shapes as applied to the electronic brush of FLECK would be obvious to one of ordinary skill.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/Primary Examiner, Art Unit 2624